Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims/Prosecution
2.	Claims 1-3, 7-8, and 21-25, and 27-32 are pending in this application.
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/22 has been entered.
 

Response to Arguments
4.	Applicant’s arguments are directed to the amended claim language and are therefore addressed in the rejections below. 

Claim Objections
5.	Claim 27 is objected to because of the following informalities:  the recitation “the fourth” (in line 2) should be amended to: the fourth layer.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-3, 7-8, and 21-25, and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
7.	Claims 1 and 23 recite “a density of the neutron inhibiting material of the second layer differs from a density of the neutron inhibiting material of the fourth layer to reduce emitted gamma radiation resulting from neutron attenuation.” However, the specification as filed discloses (with added emphasis):
 “[0016] Further, the density of the neutron absorbing materials may be varied to maximize the effect of the materials when analyzed and constructed within two or more alternating layers of steel so as to reduce any gamma radiation that may be emitted from materials as a result of the neutron attenuation. Because of the strategic placement of the dense neutron absorbing materials within alternating layers of steel, the design of the VMSO can be enhanced specifically to diminish the amount of radiation being emitted from the VMSO, while minimizing the overall diameter of the VMSO thereby optimizing the system design which enhances the VMSO in comparison to the standard ventilated metal and concrete storage overpack and more closely resembles a metal storage overpack from a diametrical comparison.”
8.	Accordingly, the specification describes a VMSO having neutron absorbing layers are denser than the conventional neutron absorbing material previous utilized in prior art devices. The specification does not describe an embodiment wherein “a density of the neutron inhibiting material of the second layer differs from a density of the neutron inhibiting material of the fourth layer.” Additionally, claims 7 and 27 recite “the second layer and the fourth layer are formed of a boron-containing epoxy resin,” indicating that both layers are the same material and have the same density. Claims 1 and 23 therefore have been amended to recite new matter.

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 7 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
11.	Claims 7 and 27 are indefinite because claims 1 and 23 recite “wherein…the neutron inhibiting material comprises a polymer material doped with Boron or a cementitious material doped with Boron” while claims 7 and 27 recite a “a boron-containing epoxy resin” without making clear that this recitation is a further limitation of the previously introduced “polymer material doped with Boron.” Applicant could resolve this issue by reciting “wherein the polymer material doped with boron is a boron-containing epoxy resin.”

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claims 1-3, 7-8, 21, 23-29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, US 5,898,747 in view of Singh, US 6,519,307 (Singh-307) in further view of Loewen et al., US Publication 2014/0177775.
18.	Regarding claims 1 and 23, Singh discloses a storage apparatus for dry storage of radioactive nuclear waste (Figs. 13-14) and a method comprising: providing a storage apparatus for dry storage of radioactive nuclear waste (Figs. 13-14) comprising:
	a canister (MPC 43) configured to contain radioactive nuclear waste (column 1, lines 20-30), the canister being an elongated cylindrical sealed canister comprising a circular top lid and a circular flat bottom (column 7, lines 20-31); and 
a ventilated metal storage overpack, VMSO (42) containing the canister, the VMSO having a longitudinal body extending between a top at a top end and a bottom at a bottom end (see Fig. 14), the VMSO comprising 
a plurality of vents that enable ambient air flow through the VMSO from the bottom end to the top end to dissipate heat from the canister and permit evaporation, the plurality of vents comprising a plurality of air inlets positioned at the bottom end and plurality of air outlets positioned at the top end (see 47 and 48 in Fig. 14 and column 10, lines 39-43), 
the longitudinal body of the VMSO being elongated and cylindrical (see Fig. 14), and having a sidewall with three layers (29, 31, 32) that extend vertically above the lid of the canister and below the circular flat bottom of the canister, wherein the outer layers are each formed of carbon steel configured to absorb gamma particles radiated from the radioactive nuclear waste (column 10, lines 8-14 and 46-47) and the middle later is formed of a non-metallic neutron inhibiting material configured to absorb neutron particles radiated from the radioactive nuclear waste (column 10, line 48).
19.	Further regarding claims 1 and 23, Singh does not disclose screened vents. Singh-307 teaches screened vents in a ventilated overpack (column 3, lines 5-10). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to employ the screens of Singh-307 in the apparatus of Singh for the predictable purpose of preventing animals, insets and debris from entering the ventilation ducts (column 3, lines 5-10). 
20.	Further regarding claims 1 and 23, Singh does not disclose a five-layer VMSO shell. Loewen teaches a radioactive waste storage apparatus (Fig. 3), comprising inner and outer metal shells (302 and 304) and a layered shielding structure therebetween (310, 312). Loewen suggests modifying this apparatus to include “multiple layers of gamma radiation shielding 310 and/or neutron radiation shielding 312. Such multiple layers of gamma radiation shielding 310 and neutron radiation shielding 312 may, for example, alternate in a radial direction. Accordingly, a skilled artisan would have found it obvious to modify the middle concrete shielding layer 31 of the VMSO of Singh to an alternating gamma/neutron shielding structure as taught by Loewen for the predictable purpose of tuning the radiation shielding and thermal insulation of the overpack (see [0077]). Such a modification would provide a VMSO sidewall having five layers comprising a first layer (Singh 29), a second layer adjacent to the first layer (Loewen 312), a third layer adjacent to the second layer (Loewen 310), a fourth layer adjacent to the third layer (Loewen 312), and a fifth layer adjacent to the fourth layer (Singh 32); wherein the first layer, the third layer, and the fifth layer are each configured to absorb gamma particles radiated from the radioactive nuclear waste (Singh column 10, lines 46-48 and Loewen [0077-8]); and wherein the second layer and the fourth layer are each formed of a neutron inhibiting material configured to absorb neutron particles radiated from the radioactive nuclear waste (Singh column 10, lines 46-48 and Loewen [0077] and [0079]). 
21.	Finally regarding claims 1 and 23, Single discloses that the VMSO layers are carbon steel and concrete (column 10, lines 46-48), while Loewen teaches that a variety of materials are suitable for use as the gamma shielding layer ([0078]) and the neutron shielding layer ([0079]), including carbon steel (“various types of steel”) and a polymer material doped with boron (“NS-4-FR”). One of ordinary skill in the art at the time of the invention would have been motivated to apply the materials selection of Loewen to the overpack of Singh because Loewen establishes that such a material is suitable for the intended use of Singh. It has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. Moreover, "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." MPEP 2144.07. Loewen further suggests an overpack wherein a density of the neutron inhibiting material of the second layer differs from a density of the neutron inhibiting material of the fourth layer by teaching a variety of materials suitable for use as the neutron shielding layer. Accordingly, a skilled artisan would have found it obvious to employ on the listed suitable materials as the second layer and a different one as the fourth layer, resulting in different densities in the layers is capable of reducing emitted gamma radiation resulting from neutron attenuation.
22.	Regarding claims 2, 3, 24, and 25, the modification of Singh as taught by Singh-307 and Loewen renders the parent claims obvious. Loewen further suggests that its non-metallic neutron inhibiting material in its middle layer can comprise a metallic portion (see [0079]), including combinations of an aluminum-boron carbide metal matrix composite material (“BORAL, a composite of aluminum and boron carbide”) and a boron-containing epoxy resin (“NS-4-FR”). One of ordinary skill in the art at the time of the invention would have been motivated to apply the materials selection of Loewen to the overpack of Singh because Loewen establishes that such a material is suitable for the intended use of Singh. It has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. Moreover, "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." MPEP 2144.07. 
23.	Regarding claims 7, 21, 27, and 29, the modification of Singh as taught by Singh-307 and Loewen renders the parent claims obvious. Singh as modified by Loewen further renders obvious a VMSO wherein the neutron inhibiting material is a boron-containing epoxy resin ([0079]). One of ordinary skill in the art at the time of the invention would have been motivated to apply the materials selection of Loewen to the overpack of Singh for the reasons stated above. 
24.	Regarding claims 8 and 28, the modification of Singh as taught by Singh-307 and Loewen renders the parent claims obvious. Singh further discloses an apparatus wherein the VMSO sidewall layers exhibit, together, a sufficient neutron inhibiting characteristic and a sufficient gamma inhibiting characteristic so that substantially no neutron and gamma radiation escapes through the VMSO to an outside thereof (column 11, lines 9-14). 
25.	Regarding claims 31 and 32, the modification of Singh as taught by Singh-307 and Loewen renders the parent claims obvious. Singh further discloses an apparatus wherein the top of the VMSO comprises a plurality of bolted lift lugs for moving the VMSO (column 10, lines 52-54).
26.	Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, US 5,898,747 in view of Singh, US 6,519,307 (Singh-307) and Loewen et al., US Publication 2014/0177775, in further view of Quapp et al., US 5,786,611.
27. 	Regarding claims 22 and 30, the modification of Singh as taught by Singh-307 and Loewen renders the parent claims obvious. Singh discloses that the neutron inhibiting material is a concrete (column 10, lines 46-48) but does not disclose a cementitious material doped with boron. Quapp teaches a radioactive material overpack comprising a neutron inhibiting material (Fig. 4, 41) that is a cementitious material doped with boron (column 7, lines 59-61) One of ordinary skill in the art at the time of the invention would have found it obvious to substitute the boron-containing concrete of Quapp for the concrete of Singh because Quapp teaches that its concrete is durable, easy to handle, and balances thickness with adequate shielding properties (column 4, lines 10-16). 

Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
29.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
31.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619